     Case 8:18-mj-00557-DUTY Document 7 Filed 06/27/19 Page 1 of 5 Page ID #:601



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     JAKE D. NARE (Cal. Bar No. 272716)
4    Assistant United States Attorney
     Santa Ana Branch Office
5         United States Courthouse
          411 West Fourth Street, Suite 8000
6         Santa Ana, California 92701
          Telephone: (714) 338-3549
7         Facsimile: (714) 338-3561
          E-mail:    jake.nare@usdoj.gov
8
     Attorneys for Applicant
9    UNITED STATES OF AMERICA
10                          UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   IN THE MATTER OF THE SEARCH OF:         No. 8:18-MJ-00557
     5241 LINCOLN AVENUE, #B6,
13   CYPRESS, CALIFORNIA 90630               GOVERNMENT’S EX PARTE APPLICATION
                                             FOR SECOND EXTENSION OF TIME
14                                           WITHIN WHICH TO RETAIN AND SEARCH
                                             DIGITAL DEVICE; DECLARATION OF
15                                           JAKE D. NARE

16

17        The United States of America, by and through its counsel of
18   record, Assistant United States Attorney Jake D. Nare, hereby applies
19   for an order extending by 120 days the time within which the
20   government may retain and search digital devices seized pursuant to a
21   federal search warrant.
22   //
23   //
24   //
25   //
26
27

28
     Case 8:18-mj-00557-DUTY Document 7 Filed 06/27/19 Page 2 of 5 Page ID #:602



1         This application is based on the attached declaration of Jake D.

2    Nare and the files and records of this case, including the underlying

3    search warrant and affidavit in support thereof.

4    Dated: June 26, 2019                 Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6
                                          BRANDON D. FOX
7                                         Assistant United States Attorney
                                          Chief, Criminal Division
8

9                                                      /s/
                                          JAKE D. NARE
10                                        Assistant United States Attorney

11                                        Attorneys for Applicant
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                            2
     Case 8:18-mj-00557-DUTY Document 7 Filed 06/27/19 Page 3 of 5 Page ID #:603



1                            DECLARATION OF JAKE D. NARE
2         I, Jake D. Nare, hereby declare and state:

3         1.    I am an Assistant United States Attorney assigned to this

4    investigation for United States Attorney’s Office for the Central

5    District of California.

6         2.    This declaration is made in support of a request for an

7    order permitting the government to retain and search, pursuant to the

8    terms of the original warrant in this matter, for an additional 120

9    days, the following digital device seized pursuant to the warrant
10   described below (the “SUBJECT DIGITAL DEVICE”): ACER Laptop Computer

11   with serial number NXMG7AA00644100B417200.

12        3.    On October 29, 2018, SA David Aspling of the Food and Drug

13   Administration, Office of Criminal Investigations (“FDA OIC”)

14   obtained a federal search warrant issued by the Honorable Douglas F.

15   McCormick, United States Magistrate Judge, authorizing the search of

16   5241 Lincoln Avenue, #B6, Cypress, California 90630 (the “SUBJECT

17   PREMISES”).   The warrant, which is incorporated herein by reference,

18   authorized the seizure of digital devices from the SUBJECT PREMISES

19   for a period of 120 days from the date of the execution of the
20   warrant, to allow the government to search such devices for evidence

21   of violations of 21 U.S.C. § 331(a) (Introduction or Delivery for

22   Introduction of a Misbranded Drug into Interstate Commerce); 21

23   U.S.C. § 331(d) (Introduction or Delivery for Introduction of an

24   Unapproved New Drug into Interstate Commerce); 18 U.S.C. § 542 (Entry

25   of Goods By False Statements); 18 U.S.C. § 545 (Smuggling Goods into

26   the United States); 18 U.S.C. § 1001 (False Statements); and 18
27   U.S.C. § 371 (Conspiracy).

28
     Case 8:18-mj-00557-DUTY Document 7 Filed 06/27/19 Page 4 of 5 Page ID #:604



1         4.    On October 31, 2018, federal agents executed the warrant

2    and seized the SUBJECT DIGITAL DEVICE.

3         5.    This is the second request for an extension.         The current

4    deadline by which the government must complete its review of the

5    SUBJECT DIGITAL DEVICE is June 28, 2019.

6         6.    Based on information provided to me by agents assigned to

7    this matter, I understand that the SUBJECT DEVICE has been imaged and

8    turned over to an FDA OCI digital forensic examiner for examination

9    and is currently in the process of being examined.
10        7.    For the following reasons, the government is requesting an

11   additional 120 days to complete its review of the SUBJECT DIGITAL

12   DEVICE:

13              a.     The forensic review of digital devices is time

14   consuming.      Agents cannot simply turn on computers and review their

15   contents because merely turning on a computer and reviewing its

16   contents changes the data on the computer.        Specialized computer

17   software is therefore needed to ensure that evidence remains in a

18   pristine and usable condition, and is not affected by the review

19   process.     The review also must be conducted by agents who have
20   received specialized training to ensure that the review is done

21   thoroughly and in a forensically sound fashion.         This process takes

22   substantial time.

23              b.     The SUBJECT DIGITAL DEVICE contains approximately 500

24   gigabytes of information.      Based on my training and experience, I

25   know that one gigabyte could hold the contents of about ten yards of

26   books on a shelf.      One hundred gigabytes could hold an entire library
27   floor of academic journals.

28

                                            2
     Case 8:18-mj-00557-DUTY Document 7 Filed 06/27/19 Page 5 of 5 Page ID #:605



1               c.    FDA OCI has a limited number of digital forensic

2    examiners, including only one digital forensic examiner assigned to

3    the Los Angeles Field Office.      This has created a backlog of other

4    devices to review.     During the previous 120 day period of review, the

5    forensic examiner was assigned several other search warrants that

6    were urgent and inhibited her ability to work on this investigation.
7    In order to address the substantial amount of digital devices seized
8    in this investigation,1 the Los Angeles Field Office of the FDA –

9    Office of Criminal Investigations has hired an independent

10   contractor.     The contractor has begun the review process, but due to

11   the voluminous data that was seized, additional time is needed to

12   complete the examination.      I declare under penalty of perjury under

13   the laws of the United States of America that the foregoing is true

14   and correct.

15   DATED: June 26, 2019

16

17                                            JAKE D. NARE
18

19
20

21

22

23

24

25

26
          1 On October 29, 2018, SA Aspling obtained seven search warrants
27   related to this investigation. See 18-MJ-554; 18-MJ-555, 18-MJ-556;
     18-MJ-557; 18-MJ-558; 18-MJ-559; and 18-MJ-560. During the execution
28   of the search warrants, a total of 36 digital devices were seized and
     are currently in the process of being examined.
                                        3
